EXHIBIT 10.1

PURCHASE AND SALE AGREEMENT

NeXovation, Inc.

and

Nashville Speedway, USA, Inc.

Date: May 28, 2014

RECEIVED of NeXovation, Inc. (“Purchaser”) the sum of One Million, Five Hundred
Thousand and 00/100 Dollars ($1,500,000) as earnest money (“Earnest Money”) and
in part payment for the purchase of the following described real estate and
personal property from Dover Motorsports, Inc. and Nashville Speedway, USA, Inc.
(collectively, the “Seller”), identified by the Wilson County assessor’s office
as parcel number 141-02600-00023141 and by the Rutherford County assessor’s
office as parcel number 009-00300 and 011-00403, to-wit: (for purposes hereof,
the “Date of Acceptance” is the date upon which the last party has signed this
instrument in order for it to constitute a binding agreement):

Seller agrees to sell and convey to Purchaser, and Purchaser agrees to purchase
from Seller, upon the terms and conditions hereinafter contained, all right,
title and interest of the applicable Seller in and to (a) that certain lot,
piece or parcel of land located at 4847-F McCreary Road, Lebanon, TN 37090 and
known as Nashville Superspeedway including some 1,380 acres, plus or minus,
located directly on Route 840 and connecting Interstate 40 with Interstate 24
(the “Land”), together with (i) the building(s) erected thereon and any and all
other fixtures and improvements erected thereon (such building(s) and such other
fixtures and improvements being hereinafter collectively referred to as the
“Improvements”), (ii) any rights of way, appendages, appurtenances, easements,
sidewalks, alleys, gores or strips of land adjoining or appurtenant to the Land
or any portion thereof and used in conjunction therewith, (iii) any development
rights appurtenant to the Land or any portion thereof, and (iv) any award or
payment made or to be made in lieu of any of the foregoing or any portion
thereof and any unpaid award for damage to the Land or any of the Improvements
by reason of change of grade or closing of any street, road or avenue, it being
understood and agreed that Seller will execute and deliver to Purchaser on the
date of Closing (as hereinafter defined) or thereafter (which obligation shall
survive the Closing (as hereinafter defined)), upon reasonable written request,
all proper instruments for the conveyance of such right, title and interest and
for the assignment and collection of any such awards or payments, except to the
extent specifically provided herein and without extension of any survival
periods relating thereto, (the Land, the Improvements, and the other rights and
interests enumerated in this clause being collectively referred to as the “Real
Property”).

Together with all improvements, appurtenances and hereditaments, as well as
title and interest to easements and rights-of-way, now located thereon or
attached thereto, or to be located thereon, by good and sufficient special
warranty deed, to Purchaser and all personal property, fixtures and equipment
listed in Schedule 1 attached hereto (collectively, with the Real Property, the
“Property”). Except as otherwise expressly provided for herein, the Property is
conveyed AS IS. Seller covenants and agrees to sell and convey the Real Property
by good and sufficient special warranty deed, and to convey the remainder of the
Property by good and sufficient quitclaim bill of sale and assignment or
recordable form of quitclaim trademark assignment, unto the Purchaser, or unto
such person or persons as the Purchaser may designate (provided Purchaser, shall
not be released from its obligations hereunder). Purchaser covenants and agrees
to purchase and accept the same, at and for the total price of Twenty-Seven
Million and 00/100 Dollars ($27,000,000) (the “Purchase Price”), upon terms as
follows:

 

1. Purchaser has deposited the Earnest Money with the law firm of Bone,
McAllester & Norton, Suite 1600, 511 Union Street, Nashville, TN, 37219 (the
“Escrow Agent”), in a non-interest bearing escrow account, pursuant to the terms
provided for herein. Seller shall have one (1) business day to countersign this
Agreement following receipt of a signed copy of the Agreement from Purchaser
accompanied by evidence of the Earnest Money deposit referenced in this
Section 1.

 

2. Upon Closing, the Earnest Money shall be applied against the Purchase Price.

 

3. All cash (of which the Earnest Money is part) at Closing, subject to any
adjustments, prorations and credits as herein provided.



--------------------------------------------------------------------------------

4. Closing to be on or before a date not later than thirty (30) days following
the Inspection Period defined in Section 5 (the “Closing”) or such sooner date
as Purchaser may elect. The date of the Closing (the “Closing Date”) shall be
designated by Purchaser upon written notice given to Seller not less than five
(5) days prior to Closing.

 

5. a) Purchaser, at its sole expense, shall have the right to inspect the
Property in all respects, for a period of ninety (90) days from the Date of
Acceptance (the “Inspection Period”). Purchaser shall have a period of thirty
(30) days from the Date of Acceptance to conduct, at Purchaser’s sole expense,
such assessments, reviews, reports and analysis to determine if the current
zoning ordinances, building codes, land use regulations and restrictions
applicable to the Property (the “Use Restrictions”) are suitable for use of the
Property for motorsports purposes, including the historical use by Seller. If
Purchaser determines that the Use Restrictions are not suitable for such uses,
then Purchaser may, in its sole discretion, cancel this Agreement upon written
notice to Seller on or before the expiration of such thirty (30) day period, and
in such event neither party will have any further liability or obligation under
this Agreement and the Earnest Money will be refunded to Purchaser. Otherwise,
Purchaser’s inspection and examination of the Property shall be limited to
survey, title work and environmental assessment, and must be satisfactory and
acceptable to Purchaser, and if not, Purchaser may, in its sole discretion,
cancel this Agreement upon written notice to Seller on or before the expiration
of the Inspection Period, and in such event neither party will have any further
obligation or liability under this Agreement and the Earnest Money shall be
refunded to Purchaser. If this Agreement is not canceled under this Section, and
Purchaser proceeds under this Agreement, Purchaser shall be deemed to have
accepted the condition of the Property, including all improvements thereon.
Seller agrees to cooperate reasonably with any such investigations, inspections
or studies made by or at Purchaser’s direction. Seller shall make available to
Purchaser any environmental assessments undertaken at the time of the
construction of the speedway. Purchaser agrees to restore the Property to its
current condition in the event of change as a result of said inspection and
testing. Purchaser agrees to indemnify and hold harmless the Seller from any and
all claims, damages, liability, causes of action and costs incurred or resulting
from any damage of property, or personal injury, arising from Purchaser’s, or
Purchaser’s agent’s, employee’s and/or contractor’s inspections or entry upon
the Property. Seller makes no representation or warranty as to the condition of
the Property, except as expressly provided herein. Seller shall convey title to
the Personal Property by quitclaim bill of sale.

Title to be conveyed subject to all restrictions, easements and covenants of
record, and subject to zoning ordinances or laws of any governmental authority
and all matters set forth or contained in the title search and not objected to
by Purchaser on or before the expiration of the Inspection Period. Title to all
personal property and intangibles included in the Property will be conveyed by
quitclaim on an AS IS basis, free and clear of all liens.

b) Purchaser shall not, and shall not permit Purchaser’s Representatives to, in
connection with Purchaser’s Due Diligence, conduct any soil tests or sampling or
any boring, digging, drilling or other physical intrusion of the Property and/or
any of the Improvements (collectively, “Testing”), except at reasonable times
and with the prior written consent of Seller. If Seller consents thereto,
Purchaser shall furnish to Seller property damage and liability insurance
policies in form and amounts reasonably acceptable to Seller prior to commencing
any such Testing and shall, upon completion thereof, restore promptly, at
Purchaser’s sole cost and expense, the Property to its condition existing prior
to such Testing. Purchaser hereby indemnifies and holds harmless Seller from and
against any and all claims, damage, liability, loss, cost and expense that may
arise in connection with all claims arising out of the acts or omissions of
Purchaser or Purchaser’s Representatives in connection with such Testing. The
provision of this Section shall survive termination of this Agreement.

c) Within five (5) business days after the Date of Acceptance, Seller shall make
available to Buyer for review and copying, or will deliver to Buyer’s
representative as directed by Buyer, to the extent in Seller’s possession,
copies or where available originals of the following (collectively, the “Real
Property Information”): (i) any existing as-built surveys, land surveys, plats,
site plans or drawings of the Real Property (ii) any title insurance policies,
title commitments, or title examinations for the Real Property; (iii) any
environmental assessments, analysis or reports for the Real Property, (iv) any
zoning reports, conditional use permits, waivers, variances, certificates of use
and occupancy for the Real Property; (iv) statements of property taxes and
assessed values with respect to the Real Property for the current tax year; and
(v) copies of all advice letters, deficiency notices, compliance notices and
other or similar correspondence and/or written communication pertaining to the
Real Property from codes and zoning authorities, environmental agencies and/or
other governmental units that have jurisdiction over the Real Property; PROVIDED
THAT SELLER MAKES NO REPRESENTATION OR WARRANTY AS TO THE TRUTH OR ACCURACY OF
ANY MATERIALS, DATA OR INFORMATION DELIVERED BY SELLER TO BUYER IN CONNECTION
WITH THE TRANSACTION CONTEMPLATED HEREBY.



--------------------------------------------------------------------------------

d) During the Inspection Period, Purchaser shall have access to the Property and
reasonable use of the track and facilities for a period of 24 hours for purpose
of making a promotional film, at a mutually agreed upon time and provided that
Purchaser must provide customary insurance, abide by reasonable safety
guidelines and procedures consistent with Seller’s agreements with NASCAR teams
that test at the track, and assume and pay for any actual operational costs,
including if applicable fire and medical personnel and equipment, lighting,
clean-up and the like. Seller shall have a right to have a representative
present during such filming. The documentary film shall concern itself with
Purchaser’s business only. To the extent that it discusses Seller, the
historical use of the Property, or NASCAR, it shall not do so in a defamatory or
derogatory manner and Seller shall have the right, in its sole discretion, to
approve or disapprove those portions of the film (which right shall be
extinguished once Purchaser closes). Such filming shall be at Purchaser’s sole
cost and expense and Purchaser agrees to indemnify and hold Seller harmless from
any and all claims, damages, liability, causes of action and costs incurred or
resulting from any damage to property or personal injury arising from
Purchaser’s filming on the Property.

 

6. Seller and Purchaser agree and acknowledge that neither party is represented
by any sales agent.

 

7. a) The Improvements are to be delivered at Closing in such condition as they
are as of the date of this Agreement, ordinary wear and tear excepted. If not in
such condition when final settlement is made, the Seller shall put them in such
condition, or the cost to repair said improvements shall be treated as a credit
at Closing to Purchaser and reflected accordingly on the closing statement.
Possession of premises is to be given at Closing. Seller shall notify Purchaser
promptly upon the occurrence of any damage, destruction, taking or threat of
taking affecting the Property prior to Closing. In the event of any damage to or
destruction of the Property, or any portion thereof, and the cost of repair
exceeds an amount equal to 10% or more of the Purchase Price, or in the event of
any taking or threat of taking of the Property, or any portion thereof, by
exercise of the power of eminent domain, that reduces the Land by 10% or more
or, if less, would materially and adversely affect Purchaser’s intended use of
the Property (a “Material Event”), then Purchaser may elect to: (i) terminate
this Agreement by giving notice thereof to Seller, whereupon the Earnest Money
shall be promptly refunded to Purchaser, this Agreement shall become null and
void and the parties shall be released from any and all further rights, duties,
obligations and liabilities hereunder; or (ii) consummate the purchase of the
Property, whereupon at Closing, Seller shall pay to Purchaser all insurance
proceeds then received or to be received by Seller and all condemnation awards
and other payments in connection with the exercise of the power of eminent
domain then received by Seller, and in addition Seller shall transfer and assign
to Purchaser all rights of Seller with respect to payments by or from and with
respect to recovery against any party whomsoever for damages or compensation on
account of such damage, destruction, taking or threat of taking, and Purchaser
shall also receive a credit against the Purchase Price in an amount equal to the
deductible amount of the insurance. Seller shall provide Purchaser with all
information regarding any such damage, destruction, taking or threat of taking
available to Seller and necessary or useful to Purchaser in making, on a fully
informed basis, the election between such alternatives.

If prior to Closing, the Property is subject to a casualty or condemnation event
that is not a Material Event, then Purchaser shall consummate the purchase of
the Property, whereupon at Closing, Seller shall pay to Purchaser all insurance
proceeds then received or to be received by Seller and all condemnation awards
and other payments in connection with the exercise of the power of eminent
domain then received by Seller, and in addition Seller shall transfer and assign
to Purchaser all rights of Seller with respect to payments by or from and with
respect to recovery against any party whomsoever for damages or compensation on
account of such damage, destruction, taking or threat of taking, and Purchaser
shall also receive a credit against the Purchase Price in an amount equal to the
deductible amount of the insurance.

b) Purchaser acknowledges that, except as may otherwise be specifically set
forth elsewhere in this Agreement, neither Seller nor its consultants, brokers
or agents have made any other representations or warranties of any kind upon
which Purchaser is relying as to any matters concerning the Property, including,
but not limited to, the condition of the land or any improvements comprising the
Property, the existence or non- existence of any hazardous materials or
substances, economic projections or market studies concerning the Property, any
development rights, taxes, bonds, covenants, conditions and restrictions
affecting the Property, water or water rights, topography, drainage, soil,
subsoil of the Property, the utilities serving the Property or any zoning,
environmental or building laws, rules or regulations affecting the Property.

c) Rents, if any, utility charges, and all taxes for the current year are to be
prorated and all prior unpaid taxes or liens including front foot assessments,
if any, are to be paid by the Seller as of date of Closing. Any other costs or
charges of closing this transaction not specifically mentioned in this Agreement
shall be paid, prorated and adjusted in accordance with local custom in Wilson
County, Tennessee.



--------------------------------------------------------------------------------

d) Seller shall retain and pay and perform each, and the Purchaser is not
assuming and shall not be liable for any, liability or obligation to any third
party arising out of or in connection with Seller’s ownership, use, operation
and enjoyment of the Property prior to Closing, other than as specifically
provided for with respect to the Bond obligations described in Section 13 below.
For clarity, Seller will not be liable for any liability or obligation arising
out of or in connection with Purchaser’s ownership, use, operation and enjoyment
of the Property following Closing. Seller’s obligations under this paragraph
shall survive Closing.

 

8. a) At settlement, payment of the balance of the Purchase Price shall be made
upon presentation of a good and valid special warranty deed with the usual
covenants and conveying good and merchantable title, after allowing thirty
(30) days from the expiration of the Inspection Period. Purchaser shall order a
title search from a nationally recognized title company selected by Purchaser
(the “Title Company”) and provide a copy to Seller as soon as it is available
noting any objections that Purchaser has to title. Seller shall be responsible
to provide title free and clear of any mortgages or monetary encumbrances. The
title insurance policy covering the Real Property to be issued by the Title
Company for the Purchase Price at Closing shall insure good and marketable fee
simple title to the Real Property free and clear of all encumbrances and
exceptions other than Permitted Exceptions and shall contain such endorsements
as Purchaser or its lender shall require. Payment of premium and charges for
endorsements is addressed by Section 11.

b) Permitted Exceptions. The Property is sold and shall be conveyed subject to
the matters listed by the Title Company on the title commitment and/or shown on
the Survey referred to below and not objected to by Purchaser on or before the
expiration of the Inspection Period (collectively, the “Permitted Exceptions”).

c) Survey. Purchaser may choose to obtain a survey of the Property (the
“Survey”). The cost of the Survey shall be borne by Purchaser. If any
encroachments or other matters not acceptable to Purchaser are shown by the
Survey, Purchaser may give written notice of objection to Seller on or before
the expiration of the Inspection Period, in which case Seller shall be provided
a reasonable opportunity to cure the objection. If Purchaser fails to give
written notice of any objections prior to the expiration of the Inspection
Period, all encroachments and other matters set forth on the Survey (or in the
event Purchaser chooses not to obtain a survey, which would be shown on a
survey), shall be deemed approved by Purchaser and shall constitute Permitted
Exceptions.

d) Failure of Condition. If, prior to Closing, Seller discloses to Purchaser or
Purchaser discovers that (i) title to the Property is subject to defects,
limitations, exceptions or encumbrances other than Permitted Encumbrances; or
(ii) any representation or warranty of Seller contained in this Agreement is or,
as of the Closing Date, will be untrue, then Purchaser shall promptly give
Seller written notice of its objection thereto. In such event, Seller may elect
to postpone the Closing for thirty (30) days and attempt to cure such objection.
If Seller gives notice to Purchaser that it will not cure the objection, or if
Seller elects to cure such objection but fails to do so within the time
provided, then Purchaser may proceed to closing (in which event the objection
shall be deemed waived) or terminate this Agreement, and the Escrow Agent shall
return the Earnest Money to Purchaser, and neither party shall have any further
obligations under this Agreement.

 

9. Seller hereby represents and warrants to Purchaser as of the date of this
Agreement and as of the Closing as follows:

a) Seller Organization and Related Matters. Seller is a corporation duly
organized, validly existing and subsisting under the laws of the State of
Tennessee and has all necessary power and authority to perform its obligations
under this Agreement.

b) Authorization of Seller. Seller has all required power and authority and has
taken all actions necessary to enter into this Agreement, to sell, convey,
assign, transfer and deliver the Property to Purchaser and to consummate all
other transactions contemplated hereby, and to perform its respective
obligations hereunder. This Agreement has been, and any other agreement,
instrument or document to be entered into by Seller pursuant to this Agreement,
when executed and delivered by Seller will be, duly executed and delivered by
Seller and constitutes, or when so executed and delivered, will constitute the
legal, valid and, assuming due execution and delivery by the other parties
hereto and thereto, binding obligations of Seller, enforceable in accordance
with their respective terms, except as such enforceability may be limited by
applicable bankruptcy, reorganization, insolvency, moratorium or other laws from
time to time in effect affecting creditors’ rights generally or by principles
governing the availability of equitable rights generally. The execution,
delivery and performance of this Agreement and any other agreement, instrument
or document entered into by Seller pursuant to this Agreement, including, have
been duly authorized by all necessary action of Seller and no further approvals
are required by Seller in connection herewith or therewith.



--------------------------------------------------------------------------------

c) Condemnation; Eminent Domain. Seller has not received written notice of any
pending or threatened condemnation or eminent domain proceedings that would
affect the Property.

d) Hazardous Materials and Environmental Laws. Seller has not received written
notice from any federal, state, county or city governments, or any political, or
quasi-political, subdivision, agency, authority, department, court, commission,
board, bureau or instrumentality of any of the foregoing asserting jurisdiction
over Seller or the Property, (i) that the Property is in violation of any
applicable federal, state or municipal law, ordinance or regulation regarding
hazardous materials, or (ii) that Seller is in violation of any environmental
laws.

e) No Litigation. There are no actions, suits, or proceedings pending or
threatened against the seller before any court, governmental agency, commission
or board that affects the Property or the seller’s interest therein.

f) No Other Agreements. There are no unrecorded leases, purchase agreements,
option agreements, rights of refusal, restrictions, conditions or other
contracts or agreements, which affect the Property whereby any person or entity
as of the date hereof, has acquired or will have any basis to acquire any right,
title or interest in, or right to the possession, use, enjoyment or proceeds of,
any part or all of the interests in the Property.

 

10. It is understood and agreed that (i) if Seller cannot or will not cure a
defect shown by the Survey prior to the expiration of the Inspection Period as
provided in Section 8(c), or (ii) if Purchaser makes an objection to title as
provided in Section 8 (a) as to which Seller cannot or will not provide a cure
prior to the expiration of the Inspection Period (other than matters which shall
be satisfied by payment of a sum at Closing), or (iii) if Purchaser makes an
objection as to an environmental conduction that Seller will not or is unable to
cure or remedy prior to the expiration of the Inspection Period, or (iv) if
Seller fails to cure any objection as provided in Section 8(d), then Purchaser
may elect to terminate this Agreement by providing written notice to Seller
thereof on or before the end of the Inspection Period or as provided in
Section 8(d), in which event the Earnest Money shall be returned to the
Purchaser and this Agreement shall terminate and shall be of no further force or
effect. If Purchaser has made no objections prior to the expiration of the
Inspection Period or as provided in Section 8(d), and Purchaser shall fail to
pay for the Real Property as specified herein, other than as a result of a
default or breach by Seller under this Agreement or the failure to satisfy the
conditions regarding the Bonds described in Section 13 below, Seller shall have
the right to elect to declare this Agreement canceled, and upon such election,
the Earnest Money shall be retained by Seller as full and complete liquidated
damages as Seller’s sole and exclusive remedy for the default of Purchaser. The
payment of the Earnest Money is not intended as a penalty but as compensation to
Seller for any and all damages suffered by reason of the default of Purchaser.
If Seller shall be in default or breach under this Agreement then Purchaser may
(i) sue for specific performance or (ii) terminate this Agreement by written
notice to Seller, whereupon the Earnest Money shall be immediately refunded to
Purchaser, and recover from Seller any damages to which it may be entitled at
law or equity. Purchaser’s right to specific performance shall not extend to the
right to require that Seller cure a defect of the type described in the first
sentence to this Section 10 which would afford Purchaser the right to terminate
(i.e. Purchaser shall have the right to terminate in the event of a defect in
title but not the right to require that Seller cure the defect).

 

11. Seller is to pay for preparation of the special warranty deed and its own
attorney fees. Purchaser is to pay for recording of the special warranty deed,
any tax on the special warranty deed, the cost of the title search and any title
insurance premium and endorsements, if any, all costs and expenses incurred in
connection with Purchaser’s test, studies, inspections and surveys, including
environmental reports or appraisals and its own attorney fees. Title insurance
premiums at regular rates are the responsibility of Purchaser, provided that any
special surcharges due to defects in title which Title Company may be asked to
insure against shall be the responsibility of Seller, provided further that such
defects must be identified prior to the expiration of the Inspection Period
pursuant to Section 10 and provided further that any special endorsements
requested by Purchaser but not due to a defect in title, such as a survey or
lender’s endorsement, shall be at Purchaser’s expense. Seller shall provide the
Title Company with such customary owner’s affidavits and certificates as the
Title Company may reasonably require to remove the standard printed exceptions
and provide so-called “gap coverage” (to address the time between the commitment
and closing) on the title insurance policy issued to Purchaser, consistent with
this Agreement and the provisions of a special warranty deed, in each case to
Purchaser’s reasonable satisfaction. If Title Company will not remove the
standard printed exceptions and provide so-called “gap coverage”, then Purchaser
may terminate this Agreement by written notice to Seller, whereupon the Earnest
Money shall be immediately refunded to Purchaser. If Purchaser obtains a loan on
this property, it is to pay all expenses incident thereto.



--------------------------------------------------------------------------------

12. This Agreement when signed by Purchaser shall constitute an offer which
shall not be withdrawn in less than 24 hours from the date hereof.

 

13. It is a condition to the Closing of the purchase of the Property
contemplated by this Agreement that Purchaser is able to enter into one or more
agreements or instruments prior to the expiration of the Inspection Period
(unless Purchaser exercises its right to terminate prior to the expiration of
the Inspection Period) by which (i) Purchaser shall, on or prior to the date of
Closing, at its sole cost and expense, assume, on terms and conditions not
materially different that those currently in effect, the obligations of Seller
under those certain Variable Rate Tax Exempt Infrastructure Revenue Bonds issued
by the Sports Authority of the County of Wilson, Tennessee which has a remaining
balance of $18,800,000 as of September 30, 2013 (the “Bonds”), (ii) Purchaser
shall cause a replacement Letter of Credit to be issued to and accepted by the
Bond Trustee on or prior to the date of Closing, and (iii) Seller shall be fully
released by PNC Bank ( which release Seller and Purchaser shall endeavor to
obtain) from any further obligation or liability under that certain
Reimbursement and Security Agreement between Seller and dated September 1, 1999
(the “Reimbursement Agreement”) and with respect to the Letter of Credit issued
by PNC Bank to the Bond Trustee under the Reimbursement Agreement and currently
in effect. The Closing of the purchase of the Property contemplated by this
Agreement shall be further conditioned on: (i) the Bonds not being in default;
(ii) the Sports Authority continuing to be primarily liable for the obligations
under the Bonds in the same fashion as it was prior to the assumption of the
Bonds by Purchaser, (iii) Seller receiving confirmation from the Sports
Authority and Bond Trustee within 45 days of the Date of Acceptance that the
proposed terms of the letter of credit to be procured by Seller and its proposed
issuer are acceptable, and (iv) there not being any circumstances adversely
affecting the source of funds heretofore used to pay the Bonds (it being
understood that both real estate taxes and sales taxes from operating activities
are sources of funds used to pay the Bonds and that without operating
activities, the real estate taxes alone are expected to be insufficient) nor any
other material adverse change in the terms of the Bonds. If any of such
conditions are not satisfied, then either party may terminate this Agreement
upon written notice to the other, in which event the Earnest Money shall be
promptly refunded to Purchaser and neither party shall have any further
liability or obligation under this Agreement, provided that this is not to be
read as a financing contingency so that if Purchaser is unable to provide a
replacement Letter of Credit because it is unable to secure a lender willing to
extend the necessary credit to Purchaser, then this shall be deemed a Default
which would entitle Seller to be paid the Earnest Money. In connection with its
assumption of the Bonds, Purchaser shall be assigned all of Seller’s right,
title and interest in and to the Bonds and all funds and investments thereof
held by the Trustee under the Bond Indenture as to which Seller has any right,
title or interest.

 

14. All references to “business days” shall be construed to mean any day other
than a Saturday, Sunday, or any federal or State of Tennessee holiday. In
computing any period of time described herein, if the date on which any notice,
performance or act to be given, made or performed under this Agreement falls on
a Saturday, Sunday or a federal or State of Tennessee holiday, the date when
such notice, performance or act must be given, made or performed shall be
automatically extended to the next succeeding business day.

 

15. In the event of any litigation arising out of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees and costs.

 

16. Purchaser may assign this Agreement to an affiliate of Purchaser formed for
the purpose of taking title to and owning the Property. No assignment shall
release the Purchaser herein named from any obligation or liability under this
Agreement.

Purchaser accepts the Property in its existing condition, no warranties or
representations having been made by the Seller or its agents which are not
herein expressly provided.

[Signature page follows]



--------------------------------------------------------------------------------

Witness the signatures of all parties the day and year above written.

 

Purchaser: NeXovation, Inc. By:  

/s/ Robert Sexton

  Robert Sexton, President Date:  

May 28, 2014

Seller: Nashville Speedway, USA, Inc. By:  

/s/ Klaus Belohoubek

  Klaus Belohoubek,   Senior Vice President –General Counsel Date:  

May 28, 2014

Seller: Dover Motorsports, Inc. By:  

/s/ Klaus Belohoubek

  Klaus Belohoubek,   Senior Vice President –General Counsel Date:  

May 28, 2014